FILED
                                                             United States Court of Appeals
                                                                     Tenth Circuit

                                                                  September 8, 2011
                      UNITED STATES COURT OF APPEALS
                                                   Elisabeth A. Shumaker
                                                                     Clerk of Court
                            FOR THE TENTH CIRCUIT


    BECKY JEAN WILLIG,

                Plaintiff-Appellant,

    v.                                                     No. 10-5155
                                                 (D.C. No. 4:09-CV-00470-TLW)
    MICHAEL J. ASTRUE,                                     (N.D. Okla.)
    Commissioner of Social Security,

                Defendant-Appellee.


                             ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, EBEL and O’BRIEN, Circuit Judges.


         Becky Jean Willig appeals from an opinion and order entered by a United

States Magistrate Judge 1 that affirmed the decision of the Commissioner of Social

Security (Commissioner) denying her application for supplemental security

income benefits. We have jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C.

§ 405(g), and we affirm.

*
       After examining the briefs and appellate record, this panel has determined
unanimously to grant the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1
         The parties consented to the jurisdiction of the magistrate judge.
      Ms. Willig claimed disability beginning in August 2006, due to

fibromyalgia, headaches, carpal tunnel syndrome, and fatigue, as well as cervical

problems, and mental problems, that included memory and concentration

difficulties. An administrative law judge (ALJ) found that Ms. Willig retained

the residual functional capacity to perform light work that required simple,

routine tasks and limited interaction with the general public, and there were a

significant number of jobs in the regional and national economies that she could

perform. Thus, the ALJ concluded that Ms. Willig was not disabled.

      In this appeal, Ms. Willig has raised the same issues she raised in the

district court: (1) whether the ALJ failed to perform a proper evaluation of the

opinion of her treating physician; (2) whether the ALJ failed to propound a proper

hypothetical to the vocational expert; and (3) whether the ALJ improperly

assessed her credibility. “We review de novo the district court’s decision . . . ,

applying the same standards as those employed by the district court.” Nguyen v.

Shalala, 43 F.3d 1400, 1402 (10th Cir. 1994). Like the district court, our “review

of the [Commissioner’s] decision is limited to a determination whether [the]

factual findings are supported by substantial evidence and whether . . . the correct

legal standards [were applied].” Id.

      The magistrate judge’s opinion and order is thorough, well-reasoned and

persuasive on each point argued again by Ms. Willig in this court. We see no




                                          -2-
reason to repeat the same analysis, and we affirm for substantially the same

reasons set forth in the opinion and order dated September 28, 2010.

      The judgment of the district court is AFFIRMED.


                                                   Entered for the Court



                                                   Mary Beck Briscoe
                                                   Chief Judge




                                        -3-